





CITATION:
Gutterfilter Company LLC. v. Gutter Filter Canada
          Inc., 2012 ONCA 4



DATE: 20120105



DOCKET: C54075



COURT OF APPEAL FOR ONTARIO



Laskin, MacPherson and Lang JJ.A.



BETWEEN



Gutterfilter Company LLC.



Applicant(Respondent)



and



Gutter Filter Canada Inc.



Respondent (Appellant)



David Seed, for the respondent (appellant)



David Shiller, for the applicant(respondent)



Heard:
January 3, 2012



On appeal from the order of Justice Paul M. Perrell of the
          Superior Court of Justice dated June 23, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We substantially agree with the reasons of Perell J.  The record contains
    ample evidence to support his finding that the appellant attorned to the
    jurisdiction of the Michigan Court.  Attornment to a U.S. court gives an
    Ontario court jurisdiction to enforce a U.S. courts monetary judgment.  The
    narrow exceptions to enforcement set out in
Beals v. Saldanha
do not
    apply in this case.  Accordingly, the appeal is dismissed with costs of $10,000
    all inclusive.


